

115 HR 6935 IH: Access to Professional Education and Lifelong Learning Act
U.S. House of Representatives
2018-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6935IN THE HOUSE OF REPRESENTATIVESSeptember 27, 2018Mr. Bera introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Higher Education Act of 1965 to provide for job training Federal Pell Grants and to
			 increase support for working students.
	
 1.Short titleThis Act may be cited as the Access to Professional Education and Lifelong Learning Act or Access to PELL Act. 2.Job training Federal Pell GrantsSection 401 of the Higher Education Act of 1965 (20 U.S.C. 1070a) is amended by adding at the end the following:
			
				(k)Job training Federal Pell Grant program
 (1)In generalFor the award years beginning on or after July 1, 2019, the Secretary shall carry out a program through which the Secretary shall award job training Federal Pell Grants to students in job training programs. Each job training Federal Pell Grant awarded under this subsection shall have the same terms and conditions, and be awarded in the same manner, as a Federal Pell Grant awarded under subsection (a), except as follows:
 (A)A student who is eligible to receive a job training Federal Pell Grant under this subsection is a student who—
 (i)has not yet attained a baccalaureate degree or postbaccalaureate degree; (ii)attends an institution of higher education as defined in section 101 or 102(a)(1)(B);
 (iii)is enrolled, or accepted for enrollment, in a job training program at such institution of higher education; and
 (iv)meets all other eligibility requirements for a Federal Pell Grant (except with respect to the type of program of study, as provided in clause (iii)).
 (B)The amount of a job training Federal Pell Grant for an eligible student shall be determined under subsection (b)(2)(A), except that—
 (i)the maximum Federal Pell Grant awarded under this subsection for an award year shall be 50 percent of the maximum Federal Pell Grant awarded under subsection (b) applicable to that award year;
 (ii)no increase shall be calculated under subsection (b)(7)(B) for a student receiving a job training Federal Pell Grant under this subsection; and
 (iii)subsection (b)(4) shall not apply. (2)Inclusion in total eligibility periodAny period during which a student receives a job training Federal Pell Grant under this subsection shall be included in calculating the student's period of eligibility for Federal Pell Grants under subsection (c), and any regulations under such subsection regarding students who are enrolled in an undergraduate program on less than a full-time basis shall similarly apply to students who are enrolled in a job training program at an eligible institution on less than a full-time basis.
 (3)DefinitionsIn this subsection, the following definitions apply: (A)Eligible career pathways programThe term eligible career pathway program means a program that is part of a career pathway, as defined under section 3(7) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102(7)), that is a combination of rigorous and high-quality education, training, and other services that—
 (i)aligns with the skill needs of industries in the State or regional economy involved; (ii)prepares an individual to be successful in any of a full range of secondary or postsecondary education options, including apprenticeships registered under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664; 29 U.S.C. 50 et seq.);
 (iii)includes counseling to support an individual in achieving the individual’s education and career goals;
 (iv)includes, as appropriate, education offered concurrently with and in the same context as workforce preparation activities and training for a specific occupation or occupational cluster;
 (v)organizes education, training, and other services to meet the particular needs of an individual in a manner that accelerates the educational and career advancement of the individual to the extent practicable;
 (vi)enables an individual to attain a secondary school diploma or its recognized equivalent, and at least one recognized postsecondary credential; and
 (vii)helps an individual enter or advance within a specific occupation or occupational cluster. (B)Job training programThe term job training program means a career and technical education program at an institution of higher education that—
 (i)provides not less than 150 clock hours of instructional time over a period of not less than 8 weeks;
 (ii)provides training aligned with the requirements of employers in the State or local area, which may include in-demand industry sectors or occupations in the State or local area, as defined under section 3(23) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102(23));
 (iii)provides a student, upon completion of the program, with a recognized postsecondary credential, as defined under section 3(52) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102(52)), that is recognized by employers in the relevant industry, including credentials recognized by industry or sector partnerships in the State or local area where the industry is located;
 (iv)has been determined, by the institution of higher education, to provide academic content, an amount of instructional time, and a recognized postsecondary credential that are sufficient to—
 (I)meet the hiring requirements of potential employers; and (II)allow the students to apply for any licenses or certifications that may be required to be employed in the field for which the job training is offered;
 (v)may include integrated or basic skills courses; and (vi)may be offered as part of an eligible career pathways program..
		3.Increasing support for working students by 35 percent
 (a)Dependent studentsSection 475(g)(2)(D) of the Higher Education Act of 1965 (20 U.S.C. 1087oo(g)(2)(D)) is amended to read as follows:
				
 (D)an income protection allowance (or a successor amount prescribed by the Secretary under section 478) of $9,010 for academic year 2019–2020;.
 (b)Independent students without dependents other than a spouseSection 476(b)(1)(A)(iv) of the Higher Education Act of 1965 (20 U.S.C. 1087pp(b)(1)(A)(iv)) is amended to read as follows:
				
 (iv)an income protection allowance (or a successor amount prescribed by the Secretary under section 478)—
 (I)for single or separated students, or married students where both are enrolled pursuant to subsection (a)(2), of $14,010 for academic year 2019–2020; and
 (II)for married students where one is enrolled pursuant to subsection (a)(2), of $22,460 for academic year 2019–2020;.
 (c)Independent students with dependents other than a spouseSection 477(b)(4) of the Higher Education Act of 1965 (20 U.S.C. 1087qq(b)(4)) is amended to read as follows:
				
 (4)Income protection allowanceThe income protection allowance is determined by the following table (or a successor table prescribed by the Secretary under section 478), for academic year 2019–2020:
						Income Protection Allowance
							
									Family SizeNumber in College
									(including student)12345For each additional subtract:
								
									2$35,470$29,410$6,030
									344,17038,130$32,070
									454,54045,49042,450$36,370
									564,36058,28052,24046,190$40,160
									675,26069,21063,19057,09051,070
									For each
									additional
									add:8,500.
 (d)Updated tables and amountsSection 478(b) of the Higher Education Act of 1965 (20 U.S.C. 1087rr(b)) is amended— (1)in paragraph (1), by striking subparagraphs (A) and (B) and inserting the following:
					
 (A)In generalFor each academic year after academic year 2019–2020, the Secretary shall publish in the Federal Register a revised table of income protection allowances for the purpose of sections 475(c)(4) and 477(b)(4), subject to subparagraphs (B) and (C).
 (B)Table for independent studentsFor each academic year after academic year 2019–2020, the Secretary shall develop the revised table of income protection allowances by increasing each of the dollar amounts contained in the table of income protection allowances under section 477(b)(4) by a percentage equal to the estimated percentage increase in the Consumer Price Index (as determined by the Secretary for the most recent calendar year ending prior to the beginning of the academic year for which the determination is being made), and rounding the result to the nearest $10.; and
 (2)in paragraph (2), by striking shall be developed and all that follows through the period at the end and inserting shall be developed for each academic year after academic year 2019–2020, by increasing each of the dollar amounts contained in such section for academic year 2019–2020 by a percentage equal to the estimated percentage increase in the Consumer Price Index (as determined by the Secretary for the most recent calendar year ending prior to the beginning of the academic year for which the determination is being made), and rounding the result to the nearest $10..
 (e)Effective dateThe amendments made by this section shall take effect beginning on July 1, 2019, and shall apply to grant and award determinations made under title IV of the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.) beginning with the 2019–2020 award year.
			